Title: From Benjamin Franklin to Jean-Daniel Schweighauser, 25 July 1779
From: Franklin, Benjamin
To: Schweighauser, Jean-Daniel


Sir,
Passy July 25. 1780. [i.e., 1779]
I received duly the Letters you did me the honour to write me of the 10th. Instant, and another of the 20th.
The Objection I made was not to your Commission of 5. per Cent for the general Business, tho’ I am informed that is higher than the Custom; but as I understand, it was settled so with you by Mr. Lee, I had no Intention to propose an Alteration, leaving that to Congress. If, as some have imagined, you have agreed to allow Mr. Wm. Lee a Part of it, as I hear was proposed to Mr. Delap, in his Behalf, and was actually given  by M. Lee’s Collegue to the Person who did his part of the Business, to be sure it will not appear so extraordinary. What I objected to was your Charge of 5 per Cent on the mere delivery of two Cargoes of Tobacco, a Commission that amounted to more than 600£ Sterling for the Business of at most a few Days: To make this swell the higher, you valued the Tobaccos at 90 Livres, tho’ we delivered them by Contract, at about 40. It is this particular Commission that I cannot approve or agree to, being informed by more than 10. Merchants of whom the Question has been asked that 1 per Cent. is the most allow’d on such Occasions. And when I spoke of not paying so much of your Drafts as amounted to that Difference in that article, it was not from any Doubt of your Credit or ability. But merely to express more strongly my Disapprobation of the Charge, and to prevent it being said hereafter, on any general Settlement, that I had already allow’d it by paying it. Your over drawing in any other Circumstance, I should have considered only as a Mistake and should have paid your Bills in full confidence of your rectifying it, and to prevent the disagreable Circumstance of protesting any Bills drawn by you, I requested you to retain as many in your hands as amounted to that Sum, which I hope you have done I have as yet refused none of your Drafts. And your Bills being usually drawn at so many Days date and not Sight, are generally due before they appear, & of Course are immediately paid, to which Manner of drawing I have made an [no] Objection, being desirous that you should never be long in Advance; tho’ others draw on me at one two & some times three Usances, which might in some Circumstances be a Convenience. I am glad to hear that the Milford Transport is arrived with more american Prisoners. With regard to the necessary assistance they may Want, I would have you treat them with the same kindness that was shown with the Approbation of M. Adams to those of the first Transport. I hope they will all find Births in the Alliance, the Bonhomme Richard, or the general Mifflin.— As to the English to be given in Exchange, I would have you collect all that are in all the Prisons of which I think you have already a List: if they do equal the Number received, we must then send an Acknowledgment of so many received on account of the Agreements made with the brave Captain of the General Mifflin and others, of which a Copy should be sent to the Board in England that transacts this Business of the Cartel. I have not the List of Names of the Prisoners dismissed on Parole by that Captain; but as he is at Nantes, you can get it from him, I hear we have a great many Prisoners in Spain but know not the Number nor Places. I wish you to write to your Correspondents there for Information, and shall be glad of your Opinion of the Measures to be taken for exchanging them.
As to the enormous Demand of the Captain of the Swedish Ship, it seems to me that it should be disputed in the Courts, and nothing paid but what is adjuged to be just by a regular Sentence, I shall communicate the affair as you desire to the advocate of the Bureau des Prises, with the Reasons you give; but having sent the Papers to you, I cannot show what time the Captain acknowledges he first produced them to Capt. Landais.— You can send me an authentic Copy of that Piece I wanted.
I approve of your sparing an anchor from the arsenal to Mr. Peltier for M. Monthieu’s Vessel.

As to Capt. Jones’s Shares, I think it a Matter settled by the Navy Board in America. With great Esteem I have the Honour to be &c.
M. Schweighauser
